                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

   BENNY CHRIS LOWE,                                )
                                                    )
                 Plaintiff,                         )
                                                    )
   v.                                               )       No.:         3:20-CV-416-TRM-HBG
                                                    )
   ANDERSON COUNTY, TN.,                            )
                                                    )
                 Defendant.                         )

                                    MEMORANDUM OPINION

         Before the Court is Defendant’s motion to dismiss this pro se prisoner’s civil rights action

  based on Plaintiff’s failure to prosecute and comply with the Court’s prior Order compelling

  discovery [Doc. 26].

  I.     PROCEDURAL HISTORY

         After Plaintiff failed to respond to Defendant’s discovery requests and inquiries, Defendant

  filed a motion to compel discovery and impose sanctions on Plaintiff [See Doc. 21]. On July 27,

  2021, the Court entered an order granting Defendant’s request and ordering Plaintiff to respond to

  Defendant’s discovery requests within twenty-one (21) days [Doc. 25]. The Court advised

  Plaintiff that failure to comply would result in the dismissal of this action upon Defendant’s motion

  [Id. at 2]. Defendant filed the instant motion on August 24, 2021, alleging that Plaintiff failed to

  answer any of the propounded discovery [Doc. 26]. Plaintiff failed to respond to the motion to

  dismiss, and the deadline to do so has passed. See E.D. Tenn. L.R. 7.1.

  II.    DISCUSSION

         Rule 37(b) and Rule 41(b) of the Federal Rules of Civil Procedure each provide that

  dismissal is an appropriate sanction for failure to comply with a Court order. See Fed. R. Civ. P.




Case 3:20-cv-00416-TRM-HBG Document 27 Filed 09/21/21 Page 1 of 3 PageID #: 111
  37(b)(2)(A)(v) and Fed. R. Civ. P. 41(b). Under either provision, the Court considers four factors

  when considering dismissal:

          (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
         the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
         dismissed party was warned that failure to cooperate could lead to dismissal; and
         (4) whether less drastic sanctions were imposed or considered before dismissal was
         ordered.

  Hartsfield v. United Parcel Serv., Inc., No. 4:18-cv-69, 2020 WL 1539337, at *2 (E.D. Tenn. Mar.

  2, 2020) (quoting Mager v. Wisconsin Central Ltd., 924 F.3d 831, 837 (6th Cir. 2019)).

         First, the Court finds that Plaintiff’s failure to respond to or comply with the Court’s

  previous order is due to Plaintiff’s willfulness and/or fault. Specifically, Plaintiff refused to

  cooperate in discovery, resulting in this Court issuing an order requiring Plaintiff to do so [Doc.

  25]. Second, the Court finds that Plaintiff’s failure to diligently prosecute his case and comply

  with Court orders has prejudiced Defendant, who has wasted its time and effort attempting to

  obtain Plaintiff’s cooperation. Third, Plaintiff failed to respond to Defendant’s discovery requests

  after the Court specifically warned him that this case would be dismissed if he failed to comply

  with the Court’s order. Finally, as to the fourth factor, the Court finds that alternative sanctions

  are not warranted, as Plaintiff has failed to comply with the Court’s clear instructions. On balance,

  the Court finds that these factors support dismissal of this action.

         The Court also notes that, “while pro se litigants may be entitled to some latitude when

  dealing with sophisticated legal issues, acknowledging their lack of formal training, there is no

  cause for extending this margin to straightforward procedural requirements that a layperson can

  comprehend as easily as a lawyer.” Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991). Nothing

  about plaintiff’s pro se status prevented him from complying with the Court’s order to mitigate the

  balance of factors. As such, Defendant is entitled to the grant of its motion.



                                                    2

Case 3:20-cv-00416-TRM-HBG Document 27 Filed 09/21/21 Page 2 of 3 PageID #: 112
  III.   CONCLUSION

         For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

  of dismissal of this action. Therefore, Defendants’ motion [Doc. 26] will be GRANTED, and this

  action will be DISMISSED WITH PREJUDICE. The Court CERTIFIES that any appeal from

  this order would not be taken in good faith.

         AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

                                                 /s/ Travis R. McDonough
                                                 TRAVIS R. MCDONOUGH
                                                 UNITED STATES DISTRICT JUDGE




                                                   3

Case 3:20-cv-00416-TRM-HBG Document 27 Filed 09/21/21 Page 3 of 3 PageID #: 113
